Citation Nr: 0521464	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  97-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
back injury.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left shoulder injury.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left knee injury.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left ankle injury.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
nose injury.  

6.  Entitlement to an increased rating for the service-
connected residuals of a tonsillectomy, currently evaluated 
as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran, his wife and son



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  He died in November 2004.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from December 1993 and January 1997 rating 
decisions of the RO.  

In a May 2003 decision, the Board determined that new and 
material evidence had not been received to reopen the 
previously denied claims of service connection for a back 
injury, left shoulder injury, left knee injury, left ankle 
injury and a nose injury.  The Board also denied an increased 
rating for the service-connected residuals of a 
tonsillectomy.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  

In an April 2005 Order, the CAVC, after having been informed 
of the veteran's death, vacated the Board's May 2003 
decision, and dismissed the veteran's appeal to the CAVC for 
lack of jurisdiction.  



FINDINGS OF FACT

1.  In a May 2003 decision, the Board denied an increased 
rating for the residuals of a tonsillectomy, and determined 
that new and material evidence had not been received to 
reopen previously denied claims of service connection for a 
back injury, left shoulder injury, left knee injury, left 
ankle injury and a nose injury.  

2.  The veteran appealed the Board's May 2003 decision to the 
CAVC.  

3.  In November 2004, the veteran died.  

4.  In an April 2005 Order, the CAVC vacated the Board's May 
2003 decision, and dismissed the veteran's appeal for lack of 
jurisdiction as a result of his death.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in this case in May 2003, denying 
the claims on appeal.  The veteran appealed that decision to 
the CAVC.  Unfortunately, the veteran died in November 2004 
(during the pendency of the appeal).   

In April 2005, the CAVC dismissed the appeal and vacated the 
underlying Board decision.  Since its earlier decision was 
vacated, the Board must address this case again.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  

This appeal on the merits has becomes moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2004).  



ORDER

The appeal is dismissed.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


